To vacate ari order dismissing relatoras bill, filed to compel plaintiff, in a suit commenced by attachment, to release and discharge a levy upon relator’s property, on the ground that the same is á homestead worth less than $1,500, over and above the mortgage thereupon, and it is urged that the mortgage has been foreclosed by advertisement; that the time for redemption expires Oct. 28, 1896; that the levy is a cloud upon her title, which prevents her from effecting a loan upon her property, and unless she can have the matter reviewed by mandamus, she will lose her property.
Order to show cause denied July 1, 1896, on the ground that appeal is the proper remedy.